           Case 1:20-cv-04651-SDG Document 72 Filed 11/25/20 Page 1 of 1


From:            ecf_help@ca11.uscourts.gov
To:              GANDdb_efile_Appeals_Clerk
Subject:         20-14418-RR L. Lin Wood, Jr. v. Brad Raffensperger, et al "FRAP 11 Certification Requested" (1:20-cv-04651-
                 SDG)
Date:            Wednesday, November 25, 2020 8:29:29 PM




***NOTE TO USERS*** The following notice is for internal court use only and access
to the information is limited to named recipients. Access to the Notes and Documents
may be further restricted.

                   United States Court of Appeals for the Eleventh Circuit

Notice of Docket Activity

The following transaction was filed on 11/25/2020
Case Name:        L. Lin Wood, Jr. v. Brad Raffensperger, et al
Case Number:   20-14418


Docket Text:
Please certify the record for this appeal pursuant to FRAP 11 and advise when
completed. Also, please forward any documents that are not available electronically at
this time.

Notice will be electronically mailed to:

Clerk - Northern District of Georgia, Clerk of Court
